 



Exhibit 10.3

EAGLE MATERIALS INC.
CONCRETE and AGGREGATES COMPANIES
SALARIED INCENTIVE COMPENSATION PROGRAM
FOR FISCAL YEAR 2006

1. Bonus Pool

      To insure reasonableness and affordability the available funds for bonus
payments are determined as a percent of earnings of the applicable subsidiaries
of Eagle Materials Inc. The actual percentage may vary from year to year.

      Participants must be employed at fiscal year-end to be eligible for any
bonus award. Awards may be adjusted for partial year participation for
participants added during a year.

      Eagle Materials CEO retains the final right of interpretation and
administration of the plan and to amend or terminate the plan at any time.

      Operating Company Bonus Pool: For Fiscal Year 2006 bonus pool funding from
the subsidiary companies will be 2.25% of each of the concrete and aggregate
company’s operating profit. Executive Vice Presidents (“EVP’s”) will be funded
from operating company bonus pools.

2. Allocation of Pool

      Operating Company Pools: The subsidiary company Presidents, his/her direct
reports and safety directors will be in the plan. The subsidiary company
Presidents may recommend including additional exempt salaried employees to
participate in the plan. Additional participation in the plan beyond the
subsidiary company Presidents and their direct reports will require the approval
of the Eagle Materials EVP’s and Eagle Materials CEO.

      The subsidiary company Presidents will be eligible for 20% — 30% of the
pool. The subsidiary company Presidents will recommend the distribution of the
remainder of the company pool. The participants in the plan and their percentage
of the pool will require approval of the Eagle Materials EVP’s and Eagle
Materials CEO at the beginning of the fiscal year for which the bonus is being
earned. For example:

          Participant   % of Pool Available  
Executive Vice President
    5 %
Company President
    25 %
Plant Manager, Concrete
    15 %
Plant Manager, Aggregate
    15 %
Vice President, Sales
    15 %
Vice President, Finance
    10 %
Safety Director
    7.5 %
Quality Control Manager
    7.5 %
 
     
Total
    100 %

1



--------------------------------------------------------------------------------



 



      The subsidiary company President’s bonus opportunity will be 50% specific,
objective goals and 50% discretionary. All participants in the plan must have
the ability to significantly affect the performance of the subsidiary company by
achieving measurable, quantifiable, objectives. The subsidiary company
Presidents will determine the objective and discretionary balance of bonus
opportunities for the participants in their companies subject to approval by
Eagle Materials EVP’s and Eagle Materials CEO.

      Because our basic products are commodities the level of prices in a given
market area are established by supply and demand over which local management has
little control. Through price leadership, local management can affect prices in
a small range around supply-demand equilibrium and one of the performance
criteria might still be pricing but this does not indicate that an overall bad
or good market is itself a performance indicator of local management.

      Fixed assets is another area over which local management exercises limited
control. Each manager basically has to work with the fixed assets he is
assigned. Local management can exercise considerable control over current assets
such as receivable and inventory but, as a heavily capitalized industry with
limited transportability, local management essentially has to do the best they
can with the PP&E they are assigned.

3. Eligibility

      The subsidiary company Presidents, his/her direct reports and safety
director will be in the plan. Additional participants who have management
responsibilities or are in a professional capacity that can measurably impact
earnings may be recommended by subsidiary company presidents subject to the
approval of the Eagle Materials EVP’s and Eagle Materials CEO. The addition of
new participants will not affect the total pool available but will in effect
dilute the potential bonuses of the original participants.

      Participants must be an exempt salaried manager or professional. No hourly
or non-exempt employee may participate. Participants in this plan may not
participate in any other company incentive plan with monetary awards, except for
participants in the applicable company’s Long Term Compensation Pool and Eagle
Materials corporate personnel who may participate in the Eagle Materials stock
option plan. The addition of a plan participant will not affect the total pool
available to be earned as bonus but will in effect dilute the potential bonuses
of the other participants in that subsidiary company adding participants.

4. Objective Criteria

      Objective setting is essential to an effective incentive compensation plan
to cause a focus on areas that need attention. Having selected objectives, it is
also important to establish a reference point for that objective which indicates
expected performance.

      In addition to consideration of the plan as a reference, we will consider
historic performance of a facility, equipment design standards, industry
standards, comparable

2



--------------------------------------------------------------------------------



 



values from other companies or like situations and any other qualified source or
establishing reference points or basis for determining performance.

5. Measuring Performance

      At the close of the fiscal year each subsidiary company President will
review the performance of the company versus the objectives submitted at the
beginning of the year and recommend to Eagle Materials EVP distribution of the
pool to the participants. Distribution of the pool requires approval of both
Eagle Materials EVP and CEO.

      Any portion of the Company Operating Pool not paid out (unearned) or
forfeited will be added to the SSP at Corporate.

      Each subsidiary company President may also recommend to the Eagle
Materials EVP and CEO an SSP award to recognize outstanding individual
performances.

3